                            Case 18-10512-KBO           Doc 2246         Filed 01/07/21         Page 1 of 9




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                           )
                 In re:                                                    )      Chapter 11
                                                                           )
                 Zohar III, Corp., et al.,1                                )      Case No. 18-10512 (KBO)
                                                                           )
                                                    Debtors.               )      Jointly Administered
                                                                           )
                                                                           )

                                                 CERTIFICATE OF SERVICE

                          I, Chad Corazza, hereby certify that on January 6, 2021, I caused a copy of the

             foregoing document, Notice of Amended Agenda of Matters Scheduled for Telephonic

             Hearing on January 7, 2021 at 1:00 p.m. (ET) [Docket No. 2243], to be served upon the

             below counsel in the manner indicated below:


       Norman L. Pernick, Esq.                                             Randy M. Mastro, Esq.
       Cole Schotz P.C.                                                    Matt J. Williams, Esq.
       500 Delaware Avenue, Suite 1410                                     Mary Beth Maloney, Esq.
       Wilmington, DE 19801                                                Gibson, Dunn & Crutcher LLP
       npernick@coleschotz.com                                             200 Park Avenue
       (Patriarch Entities)                                                New York, NY10166-0193
       Email                                                               rmastro@gibsondunn.com
                                                                           mjwilliams@gibsondunn.com
                                                                           mmaloney@gibsondunn.com
                                                                           (Patriarch Entities)
                                                                           Email




             1
               The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
             Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
             (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
             Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
27564360.1
                     Case 18-10512-KBO     Doc 2246   Filed 01/07/21   Page 2 of 9


       Robert Klyman, Esq.                             Monica K. Loseman, Esq.
       Gibson, Dunn & Crutcher LLP                     Gibson, Dunn & Crutcher LLP
       333 South Grand Avenue                          1801 California Street, Suite 4200
       Los Angeles, CA 90071-3197                      Denver, CO 80202-2642
       rklyman@gibsondunn.com                          mloseman@gibsondunn.com
       (Patriarch Entities)                            (Patriarch Entities)
       Email                                           Email


       Kenneth J. Nachbar, Esq.                        Michael Carlinksy, Esq.
       Robert J. Dehney, Esq.                          Jonathan E. Pickhardt, Esq.
       Megan Ward Cascio, Esq.                         Benjamin Finestone, Esq.
       Matthew B. Harvey, Esq.                         Ellison Ward Merkel, Esq.
       Lauren Neal Bennett, Esq.                       Blair Adams, Esq.
       Morris Nichols Arsht & Tunnell                  Quinn Emanuel Urquhart & Sullivan, LLP
       1201 North Market Street, 16th Floor            51 Madison Avenue, 22nd Floor
       P.O. Box 1347                                   New York, NY 10010
       Wilmington, DE 19899-1347                       michaelcarlinsky@quinnemanuel.com
       knachbar@mnat.com                               jonpickhardt@quinnemanuel.com
       rdehney@mnat.com                                benjaminfinestone@quinnemanuel.com
       mcascio@mnat.com                                ellisonmerkel@quinnemanuel.com
       mharvey@mnat.com                                blairadams@quinnemanuel.com
       lbennett@mnat.com                               (Alvarez & Marsal Zohar Management, LLC)
       (Alvarez & Marsal Zohar Management, LLC)        Email
       Email

       Gregory M. Petrick, Esq.                        Brian J. Lohan, Esq.
       Jonathan M. Hoff, Esq.                          Ginger Clements, Esq.
       Ingrid Bagby, Esq.                              Arnold & Porter Kaye Scholer LLP
       Michele C. Maman, Esq.                          70 West Madison Street, Suite 4200
       Cadwalader, Wickersham & Taft LLP               Chicago, IL 60602-4231
       200 Liberty Street                              brian.lohan@arnoldporter.com
       New York, NY 10281                              ginger.clements@arnoldporter.com
       gregory.petrick@cwt.com                         (Certain Holders of Notes Issued by Zohar III,
       jonathan.hoff@cwt.com                           Limited)
       ingrid.bagby@cwt.com                            Email
       michele.maman@cwt.com
       (MBIA Insurance Company)
       Email

       Internal Revenue Service                        Secretary of State
       Centralized Insolvency Operation                Corporations Franchise Tax
       2970 Market Street                              P.O. Box 898
       P.O. Box 7346                                   Dover, DE 19903
       Philadelphia, PA 19101-7346                     (Secretary of State)
       (Internal Revenue Service)                      First Class Mail
       First Class Mail

27564360.1
                     Case 18-10512-KBO       Doc 2246   Filed 01/07/21   Page 3 of 9




       Secretary of Treasury                             Michael B. Mukasey, Esq.
       Attn: Bankruptcy Department                       U.S. Attorney General
       820 Silver Lake Blvd., Suite 100                  Department of Justice
       Dover, DE 19904                                   Commerical Litigation Branch
       (Secretary of Treasury)                           950 Pennsylvania Avenue, N.W.
       First Class Mail                                  Washington, DC 20530-0001
                                                         (U.S. Attorney General)
                                                         First Class Mail

       Ellen W. Slights, Esq.                            Securities & Exchange Commission
       Assistant United States Attorney                  Secretary of Treasury
       U.S. Attorney’s Office                            100 F Street, NE
       1007 North Orange Street, Suite 700               Washington, DC 20549
       P.O. Box 2046                                     (Securities & Exchange Commission)
       Wilmington, DE 19899-2046                         secbankruptcy@sec.gov
       ellen.slights@usdoj.gov                           Email
       (U.S. Attorney’s Office)
       Email

       Securities & Exchange Commission                  Delaware Attorney General
       Attn: Bankruptcy Department                       Attn: Bankruptcy Department
       Brookfiled Place                                  Carvel State Office Building
       200 Vesey Street, Suite 400                       820 N. French Street, 6th Floor
       New York, NY 10281-1022                           Wilmington, DE 19801
       bankruptcynoticeschr@sec.gov                      (Delaware Attorney General)
       nyrobankruptcy@sec.gov                            Hand Delivery
       (Securities & Exchange Commission)
       Email

       Juliet M. Sarkessian, Esq.                        Delaware Division of Revenue
       Office of the United States Trustee               Attn: Zillah Frampton
       U.S. Department of Justice                        820 N. French Street
       844 King Street, Suite 2207                       Wilmington, DE 19801
       Lockbox #15                                       (Delaware Division of Revenue)
       Wilmington, DE 19801                              Hand Delivery
       brya.keilson@usdoj.gov
       Richard.Schepacarter@usdoj.gov
       (U.S. Trustee)
       Email




27564360.1
                     Case 18-10512-KBO         Doc 2246   Filed 01/07/21   Page 4 of 9


       U.S. Bank National Association                      John W. Weiss, Esq.
       Attn: CDO Group-Ref.: Zohar III, Limited            Brett D. Jaffe, Esq.
       190 LaSalle St., 8th Floor                          Alexander Lorenzo, Esq.
       Chicago, IL 60603                                   Elizabeth Buckel, Esq.
       (U.S. Bank National Association)                    Alston & Bird LLP
       First Class Mail                                    90 Park Avenue, 15th Floor
                                                           New York, NY 10016-1387
                                                           john.weiss@alston.com
                                                           brett.jaffe@alston.com
                                                           alexander.lorenzo@alston.com
                                                           elizabeth.buckel@alston.com
                                                           (U.S. Bank National Assocation)
                                                           Email

       Elizabeth LaPuma, Esq.                              Alvarez & Marsal Zohar Management, LLC
       Alvarez & Marsal Zohar Management, LLC              Attention: General Counsel
       600 Madison Ave.                                    600 Madison Ave.
       New York, NY 10022                                  New York, NY 10022
       elapuma@alvarezandmarsal.com                        (Alvarez & Marsal Zohar Management, LLC)
       (Alvarez & Marsal Zohar Management, LLC)            First Class Mail
       Email

       Jonathan T. Edwards, Esq.                           Laura Davis Jones, Esq.
       Alston & Bird LLP                                   Timothy P. Cairns, Esq.
       One Atlantic Center                                 Pachulski Stang Ziehl & Jones, LLP
       1201 West Peachtree Street                          919 N. Market Street, 17th Floor
       Atlanta, GA 30309-3424                              P.O. Box 8705
       jonathan.edwards@alston.com                         Wilmington, DE 19899-87055
       (U.S. Bank National Assocation)                     ljones@pszjlaw.com
       Email                                               tcairns@pszjlaw.com
                                                           (MBIA Insurance Company)
                                                           Email

       James D. Herschlein Esq.                            Matthew P. Ward, Esq.
       Jeffrey A. Fuisz, Esq.                              Morgan L. Patterson, Esq.
       Erik Walsh, Esq.                                    Womble Bond Dickinson (US) LLP
       Arnold & Porter Kaye Scholer LLP                    222 Delaware Avenue, Suite 1501
       250 West 55th Street                                Wilmington, DE 19801
       New York, NY 10119-9710                             matthew.ward@wbd-us.com
       james.herschlein@arnoldporter.com                   morgan.patterson@wbd-us.com
       jeffrey.fuisz@arnoldporter.com                      (Certain Holders of Notes Issued by Zohar III,
       erik.walsh@arnoldporter.com                         Limited)
       (Certain Holders of Notes Issued by Zohar III,      Email
       Limited)
       Email



27564360.1
                     Case 18-10512-KBO       Doc 2246   Filed 01/07/21   Page 5 of 9


       Josef W. Mintz, Esq.                              Rick Antonoff, Esq.
       Blank Rome LLP                                    Blank Rome LLP
       1201 N. Market Street, Suite 800                  1271 Avenue of the Americas
       Wilmington, DE 19801                              New York, NY 10020
       mintz@blankrome.com                               rantonoff@blankrome.com
       (Blank Rome LLP)                                  (Blank Rome LLP)
       Email                                             Email

       Joseph J. Farnan, Jr., Esq.                       Mark D. Collins, Esq.
       Farnan LLP                                        Brett M. Haywood, Esq.
       919 North Market Street, 12th Floor               Richards, Layton & Finger, P.A.
       Wilmington, DE 19801                              One Rodney Square
       farnan@farnanlaw.com                              920 North King Street
       (Independent Director)                            Wilmington, DE 19801
       Email                                             collins@rlf.com
                                                         haywood@rlf.com
                                                         (Ankura Trust)
                                                         Email

       Dennis F. Dunne, Esq.                             Debora A. Hoehne, Esq.
       Andrew Harmeyer, Esq.                             Michael Godbe, Esq.
       Milbank, Tweed, Hadley & McCloy LLP               Weil, Gotshal & Manges LLP
       55 Hudson Yards                                   767 Fifth Avenue
       New York, NY 10001                                New York, NY 10153
       ddunne@milbank.com                                debora.hoehne@weil.com
       aharmeyer@milbank.com                             michael.godbe@weil.com
       (Ankura Trust)                                    (Culligan)
       Email                                             Email

       Zachary I. Shapiro, Esq.                          Justin R. Alberto, Esq.
       Brendan J. Schlauch, Esq.                         Daniel N. Brogan, Esq.
       Richards, Layton & Finger, P.A.                   Sophie E. Macon, Esq.
       One Rodney Square                                 Bayard, P.A.
       920 North King Street                             600 North King Street, Suite 400
       Wilmington, DE 19801                              Wilmington, DE 19801
       shapiro@rlf.com                                   jalberto@bayardlaw.com
       schlauch@rlf.com                                  dbrogan@bayardlaw.com
       (Culligan)                                        smacon@bayardlaw.com
       Email                                             (Dura)
                                                         Email




27564360.1
                    Case 18-10512-KBO     Doc 2246   Filed 01/07/21   Page 6 of 9


       James H.M. Sprayregen, P.C.
       Ryan B. Bennett, P.C.
       Stephen C. Hackney, P.C.
       Gregory F. Pesce
       Kirkland & Ellis LLP
       300 North LaSalle Street
       Chicago, IL 60654
       james.sprayregen@kirkland.com
       ryan.bennett@kirkland.com
       stephen.hackney@kirkland.com
       gregory.pesce@kirkland.com
       (Dura)
       Email

       Adam J. Greene, Esq.                           Theresa Trzaskoma, Esq.
       Steven B. Eichel, Esq.                         Michael Tremonte, Esq.
       Robinson Brog Leinwand Greene                  Jennifer X. Luo, Esquire
       Genovese & Gluck P.C.                          Alexandra G. Elenowitz-Hess, Esq.
       875 Third Avenue, 9th Floor                    Vikram Shah, Esq.
       New York, NY 10022                             Ryan Pollock, Esq.
       ajg@robinsonbrog.com                           Justin Gunnell, Esq.
       se@robinsonbrog.com                            Sher Tremonte LLP
       (Vik Jindal)                                   90 Broad Street, 23rd Floor
       Email                                          New York, NY 10004
                                                      TTrzaskoma@shertremonte.com
                                                      mtremonte@shertremonte.com
                                                      jluo@shertremonte.com
                                                      ahess@shertremonte.com
                                                      vshah@shertremonte.com
                                                      rpollock@shertremonte.com
                                                      jgunnell@shertremonte.com
                                                      dberger@abv.com
                                                      jcraig@abv.com
                                                      lpincus@abv.com
                                                      (Patriarch Entities)
                                                      Email

       Evelyn J. Meltzer                              Todd A. Feinsmith
       Troutman Pepper Hamilton Sanders LLP           Troutman Pepper Hamilton Sanders LLP 19th
       Hercules Plaza, Suite 5100                     Floor, High Street Tower
       1313 Market Street, P.O. Box 1709              125 High Street
       Wilmington, DE 19899-1709                      Boston, MA 02110-2736
       Evelyn.meltzer@troutman.com                    Todd.feinsmith@troutman.com
       (RM Technologies, Inc.)                        (RM Technologies, Inc.)
       Email                                          Email



27564360.1
                     Case 18-10512-KBO    Doc 2246   Filed 01/07/21   Page 7 of 9


       James D. Rosener                               Robert M. Hirsh
       Troutman Pepper Hamilton Sanders LLP           Phillip Khezri
       The New York Times Building                    Lowenstein Sandler LLP
       37th Floor                                     1251 Avenue of the Americas
       620 Eighth Avenue                              New York, NY 10020
       New York, NY 10018-1405                        rhirsh@lowenstein.com
       James.rosener@troutman.com                     pkhezri@lowenstein.com
       (RM Technologies, Inc.)                        (JMB Capital)
       Email                                          Email

       Frederick B. Rosner
       Jason A. Gibson
       The Rosner Law Group LLC
       824 N. Market Street, Suite 810
       Wilmington, DE 19801
       rosner@teamrosner.com
       gibson@teamrosner.com
       (JMB Capital)
       Email




27564360.1
                        Case 18-10512-KBO     Doc 2246     Filed 01/07/21   Page 8 of 9


Recipient                        Company                                Telephone No.     Facsimile No.
Norman L. Pernick, Esq.          Cole Schotz P.C.                       302-652-2000      302-574-2100

Randy M. Mastro, Esq.            Gibson, Dunn & Crutcher LLP            212-351-3825      212-351-5219

Robert Klyman, Esq.              Gibson, Dunn & Crutcher LLP            213-229-7562      213-229-6562

Monica K. Loseman, Esq.          Gibson, Dunn & Crutcher LLP            303-298-5784      303-313-2828

Kenneth J. Nachbar, Esq.         Morris, Nichols Arsht & Tunnell        302-351-9294      302-422-3013

Derek C. Abbott, Esq.            Morris, Nichols Arsht & Tunnell        302-351-9357      302-425-4664
                                 Quinn Emanuel Urquhart & Sullivan,
Jonathan E. Pickhardt, Esq.                                             212-849-7000      212-849-7100
                                 LLP
Jonathan M. Hoff, Esq.           Cadwalader, Wickersham & Taft LLP      212-504-6474      212-504-6666
                                                                        44-0-20-7170-     44-0-20-7170-
Gregory M. Petrick, Esq.         Cadwalader, Wickersham & Taft LLP
                                                                        8688              8600
Brian J. Lohan, Jr., Esq.        Arnold & Porter Kaye Scholern LLP      312-583-2300      312-583-2360

Ellen W. Slights, Esq.           U.S. Attorney's Office                 302-573-6277      302-573-6431

Juliet M. Sarkessian, Esq.       Office of the United States Trustee    302-573-6491      302-573-6497

Brett D. Jaffe, Esq.             Alston & Bird LLP                      212-210-9547      212-210-9444

Jonathan T. Edwards, Esq.        Altson & Bird LLP                      404-881-7000      404-253-8298

James D. Herschlein              Arnold & Poreter Kaye Scholder LLP     212-836-8655      212-836-8689

Matthew P. Ward                  Womble Bond Dickinson (US) LLP         302-252-4320      302-252-4330

Josef W. Mintz                   Blank Rome LLP                         302-425-640       302-425-6464

Rick Antonoff                    Blank Rome LLP                         212-885-5000      212-885-5001

Joseph J. Farnan, Jr.            Farnan LLP                             302-777-0321      302-777-0301

Mark D. Collins, Esq.            Richards, Layton & Finger, P.A.        302-651-7700      302-651-7701
                                 Milbank, Tweed, Hadley & McCloy
Dennis F. Dunne, Esq.                                                   212-530-5000      212-530-5219
                                 LLP
Zachary I. Shapiro, Esq.         Richards, Layton & Finger, P.A.        302-651-7700      302-651-7701


27564360.1
                   Case 18-10512-KBO        Doc 2246   Filed 01/07/21   Page 9 of 9


Daniel Brogan                Bayard, P.A.                           302-429-4226      302-658-6395

Regina Stango Kelbon, Esq.   Blank Rome LLP                         302-425-6400      302-428-5133

Theresa Trzaskoma, Esq.      Sher Tremonte LLP                      212-202-2600      212-202-4156




                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                        /s/ Chad Corazza
                                       Chad Corazza, Paralegal
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253




27564360.1
